DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-5, 7-8, 10, and 14 have been cancelled.

Applicant's arguments filed 1/25/2022 have been fully considered but they are not fully persuasive.

The rejection of claims 1-8, 11, and 13-14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106674349 (published 2017-05-17) is withdrawn in view of the submission of the translation of the foreign priority application China 201710130518.0.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Applicant’s submission of concerning the translation of the certified copy of the priority document submitted on 1/25/2022 is acknowledged.

Specification
The substitute specification filed 1/25/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because:  A substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  See 37 CFR 1.125 and MPEP 608.01(q).
The immediate prior version of the specification in this case is the original specification filed in this application.  The substitute specification filed 8/22/2019 was not entered and is not the immediate prior version of the specification.
Applicant should submit a new substitute specification with a clean copy and a marked copy where all changes are marked relative to the original specification.  Applicant should explain all changes relative to the original specification.
This new substitute specification should be accompanied by a specific statement that the substitute specification includes no new matter.  See 37 CFR 1.125.  Applicant is cautioned against making changes to the specification that would constitute new matter.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Original claim 12 was directed to an antibody “for treating diseases caused by angiogenesis, and the diseases comprise tumors and macular degeneration.”  There were no original claims directed to methods of treatment.  Claim 12 was amended on 8/22/2019 and 9/9/2021 and presently recites:
A method for use the anti-VEGFR-2 as claimed in claim 1 in treating diseases caused by angiogenesis, and the diseases comprise tumors and macular degeneration, comprising:
Administering an antibody comprising the anti-VEGFR-2 as claimed in claim 1 to a subject.

There is no basis for this claim.  The specification does not disclose administration to a subject.  No subjects are disclosed or identified.  No administration steps are disclosed.  The claim constitutes new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 has been amended to recite a “method for use the anti-VEGFR-2 as claimed in claim 1 in treating diseases caused by angiogenesis, and the diseases comprise tumors and macular degeneration, comprising: Administering an antibody comprising the anti-VEGFR-2 as 
Claim 13 has been amended to recite “An anti-VEGFR-2 monoclonal antibody as claimed in claim 1, is an Fab, Fab’, F(ab’ )2, Fv or ScFv.”  This claim is not grammatically correct and is confusing.  In addition, claim 1 is not directed to single chain antibodies (ScFv) or antibody fragments.  Additionally, a single chain antibody is not a monoclonal antibody or a fragment of a monoclonal antibody.  It is a fusion protein of the variable regions of the heavy and light chains, connected with a short linker peptide.  The  claim does not appear to be properly dependent.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 9 has been amended to recite a “medicine composition comprising the anti-VEGF-2 monoclonal antibody as claimed in claim 1.”  This claim requires nothing more than the antibody of claim 1.  It does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claims 1, 6, and 11 are allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa